DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
Claim 1, line 13, “which blocking fixes” should read - - wherein the blocking fixes - -.
Claim 5, line 2, “which ridge abuts” should read - - wherein the ridge abuts - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the limitation “is designed for interlockingly connecting to the spindle pot base in such a way that locking in the axial direction is possible” is indefinite, as it is not 
Claim 16 recites the limitation "the connection sleeve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the removal position" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the retaining members" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the retaining portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "retaining member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "retaining portions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the locking position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the removal position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the connection sleeve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 – 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including a blocking arranged on the spindle pot base, wherein the blocking fixes the latching protrusions in the blocking position when the spindle pot base is in an operating position.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656